DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicants’ 11 OCT 2022 election (ELC.) with traverse of Species 2, claims 1-7, 9-16, and 18-20, is acknowledged. Applicants assert that species were improperly identified. Page 1 of ELC. Applicants’ assertion is persuasive. Accordingly, the Species restriction requirement as set forth in the Office action mailed on 15 AUG 2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement, applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Domestic Benefit
The instant application claims priority from provisional application 62949253, filed 17 DEC 2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 MAR 2021 was filed
before the mailing of a first Office action on the merits. The submission follows the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the examiner.
Claim Objections
Typographical errors exist in the following claim language:
claim 10, line 1, replace “the depositing” with “the first deposition process”.
Appropriate correction is required.
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 7 recites, inter alia, “the first layer comprises a first line edge roughness value”. The recited portion renders claim 7 indefinite in meaning and scope because even after reviewing the specification, the public would not be informed of the metes and bounds of claim 7. Moreover, the recitation is amenable to multiple plausible constructions because the relationship, i.e., independent or related, between the recited portion and elements appearing in independent claim 1 is not definite. For example, claim 1’s “patterned layer”. Applicant is reminded that claims with uncertain boundaries, i.e., claims that are not precise, clear, correct, and unambiguous, fail to inform the public of what constitutes infringement of the claim.
Claim 8 describes, inter alia, “a layer to be patterned.” See last line of claim 8. The description renders claim 8 indefinite in meaning and scope because even after reviewing the specification, the public would not be informed of the metes and bounds of claim 8. Furthermore, the described portion is amenable to multiple plausible constructions because the relationship, i.e., independent or related, between the described portion and elements appearing earlier in claim 8 is not definite. For example, see line 3’s “a layer to be patterned”. Applicant is reminded that ambiguity in claim scope fuels conflict. Claims 7 and 8 have been interpreted in view of the specification without improperly importing limitations from the specification into the claims.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows (Graham Factors):

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over KIM et al. (US 20190198338; below, “KIM”). At least “combining prior art elements”, “simple substitution”, “obvious to try”, and “applying a known technique to a known method” rationales support a conclusion of obviousness. MPEP § 2143(A)-(G).
RE 1, KIM, in FIGS. 1-6B and related text, e.g., Abstract, paragraphs [0001] to [0051], claims 1-20, discloses a method of forming a semiconductor device, the method comprising:
depositing (e.g., [0038], [0039]) a first layer over a substrate (301+306+304 – Giving the term “substrate” its broadest reasonable interpretation (BRI) consistent with the specification, KIM’s 301+306+304 satisfies this element. MPEP §§ 2111 and 2131.);

    PNG
    media_image1.png
    850
    444
    media_image1.png
    Greyscale

patterning (FIG. 3A) the first layer (e.g., [0038], [0039]) using an extreme ultraviolet (EUV) lithography process to form a patterned layer (302) and expose portions of the substrate (301+306+304);
in a plasma processing chamber (100), generating a first plasma from a gas mixture comprising SiCl4 and one or more of argon, helium, nitrogen, and hydrogen (e.g., [0042]); and

    PNG
    media_image2.png
    831
    479
    media_image2.png
    Greyscale

exposing the substrate (301+306+304) to the first plasma to deposit a second layer (318) comprising a material comprising silicon over the patterned layer (302).
Thus, KIM anticipates this claim.
However, assuming, arguendo, that claims must be so narrowly construed as to mean that KIM’s method of forming a semiconductor device cannot constitute each and every method step, it would have been obvious to one having ordinary skill in the art at the time invention was made to substitute known, equivalent, process steps. An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982), see MPEP § 2144.06. Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
RE 2, KIM discloses the method of claim 1, wherein the first layer is a photoresist layer and wherein patterning the first layer comprises:
exposing the first layer to an EUV light (e.g., [0038], [0039]); and
developing (e.g., FIG. 3A) the first layer after the exposing to form the patterned layer (302).
RE 3, KIM discloses the method of claim 1, further comprising:
forming a hard mask layer (304) underneath the first layer (FIG. 3A);
generating a second plasma using a second plasma process (e.g., [0047]); and
using the patterned layer (302) and the second layer (318) as an etch mask, etching the hard mask layer (304) using the second plasma (FIG. 5A).
RE4, KIM discloses the method of claim 3, wherein the first plasma and second plasma are generated in the plasma processing chamber (100) (e.g., [0049]).
RE 7, insofar as definite, KIM discloses the method of claim 1, wherein the first layer comprises a first line edge roughness value, wherein the second layer comprises a second line edge roughness value, wherein the first line edge roughness value is higher than the second line edge roughness value. Regarding the underlined portion, it has been held that to be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure Ex parte Pfeiffer, I962 CD 408 (1961). Applicants are reminded that different steps or a different sequence of steps distinguishes one method from a similar method. “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Thus, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
RE 18, KIM, in FIGS. 1-6B and related text, e.g., Abstract, paragraphs [0001] to [0051], claims 1-20, discloses a method of forming a semiconductor device, the method comprising:
depositing (e.g., [0038], [0039]) a first layer over a substrate (301+306+304);
patterning (FIG. 3A) the first layer using an extreme ultraviolet (EUV) lithography process (e.g., [0038], [0039]) to form a patterned layer (302) and expose portions of the substrate (301+306+304);
using a first plasma process comprising SiCl4, selectively depositing a second layer (318) over the patterned layer (302); and
using the second layer (318) as an etch mask, etching the substrate to form a patterned feature (FIG. 5A).
Thus, KIM anticipates this claim.
However, assuming, arguendo, that claims must be so narrowly construed as to mean that KIM’s method of forming a semiconductor device cannot constitute each and every method step, it would have been obvious … to substitute known, equivalent, process steps. An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982), see MPEP § 2144.06. Furthermore, it would have been obvious because all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
RE 19, KIM discloses the method of claim 18, wherein the second layer (318) comprises silicon (e.g., [0042]).
RE 20, KIM discloses the method of claim 18, further comprising:
forming a hard mask layer (304) underneath the first layer (FIG. 3A);
generating a second plasma using a second plasma process (e.g., [0046]-[0047]); and
using the patterned layer (302) and the second layer (318) as an etch mask, etching (FIG. 5A) the hard mask layer (304) using the second plasma, wherein the first plasma process and second plasma process are performed in a same plasma processing chamber (100) (e.g., [0049]).
Claim Rejections - 35 USC § 103
See above for the quotation of 35 U.S.C. 103.
Claims 5 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over KIM as evidenced in or in view of RANJAN et al. (US 20130237059; below, “RANJAN”). MPEP § 2143(A)-(G).
RE 5, KIM discloses the claimed invention except for the method of claim 1, further comprising exposing the substrate to a trim process to remove portions of the second layer (318).
RANJAN, in FIGS. 1A to 4 and related text, e.g., Abstract, paragraphs [0001] to [0071], teaches exposing a substrate (110/210) to a trim process to remove portions of a layer (150/250, 260).
It would have been obvious … to modify the device of KIM as taught by RANJAN because: 1. such modification would improve etch-mask-forming latitude by selectively removing the second layer (RANJAN [0039], [0046]); and/or 2. all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
RE 9, KIM, in FIGS. 1-6B and related text, e.g., Abstract, paragraphs [0001] to [0051], claims 1-20, discloses a method of forming a semiconductor device, the method comprising:
depositing (e.g., [0038], [0039]) a first layer over a substrate (301+306+304 – Giving the term “substrate” its BRI, KIM’s 301+306+304 satisfies this element. MPEP §§ 2111 and 2131.);
patterning (FIG. 3A) the first layer using an extreme ultraviolet (EUV) lithography process (e.g., [0038], [0039]) to form a patterned layer (302) and expose portions of the substrate (301+306+304);
using a first plasma process comprising SiCl4, performing a first deposition process to deposit a second layer (318) over the patterned layer (302) and the exposed portions of the substrate (301+306+304), the second layer (318) comprising a material comprising silicon (e.g., [0042]);
using a second plasma process, (see RANJAN for: performing a first trim process to remove portions of the second layer (318) to expose the portions of the substrate); and
using the remaining portions of the second layer (318) as an etch mask, etching the substrate (301+306+304) to form a patterned feature (FIG. 5A).
KIM discloses the claimed invention except for performing a first trim process to remove portions of the second layer to expose the portions of the substrate.
RANJAN, in FIGS. 1A to 4 and related text, e.g., Abstract, paragraphs [0001] to [0071], teaches performing a first trim process to remove portions of a layer (150/250, 260) to expose portions of a substrate (110/210).
It would have been obvious … to modify the device of KIM as taught by RANJAN because: 1. such modification would improve etch-mask-forming latitude by selectively removing the second layer; and/or 2. all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
RE 10, modified KIM discloses the method of claim 9, wherein, after the depositing, the second layer (318) has a first thickness over a top surface of the patterned layer (302), and a second thickness over a top surface of the substrate (301+306+304).
RE 11 and 12 modified KIM discloses the claimed invention except for the method of claim 10, wherein the first thickness is greater than the second thickness; wherein the first thickness is between 1.5 times to five times the second thickness. Regarding the underlined portions, see comments regarding claim 7’s underlined portion. It would have been obvious … to modify the structure of KIM because such modification would involve a mere change in configuration. It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
RE 13, modified KIM discloses the method of claim 9, wherein the trim process etches the portions of the second layer (318) directly over the substrate faster than portions of the second layer (318) directly over the patterned layer (302). Etch rates can be parametrically controlled by knowing the relationship between pressure, temperature, material selection of to-be-etched layer, and type of etchant.
Claims 1-5, 7-13, and 18-20 are rejected.
Allowable Subject Matter
Claims 6 and 14-17 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims.
Any comments considered necessary by applicant MUST be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon, De Schepper et al. (US 20150228497), is considered pertinent to applicants’ disclosure. De Schepper does not teach, inter alia, in a plasma processing chamber, generating a first plasma from a gas mixture comprising SiCl4 and one or more of argon, helium, nitrogen, and hydrogen; and exposing the substrate to the first plasma to deposit a second layer comprising a material comprising silicon over the patterned layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815